      CASE 0:20-mj-00668-TNL Document 16 Filed 09/09/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA                     NOTICE OF APPEARANCE

                                             Case No: 20-mj-668 (TNL)
vs.

BENJAMIN RYAN TEETER (2),

                Defendant.


         The undersigned attorney hereby notifies the Court and counsel that Andrew S.

Birrell, shall appear as counsel of record, along with Ryan P. Garry, for Benjamin Ryan

Teeter, the Defendant in this case.




                                                Respectfully submitted,

                                                BIRRELL LAW FIRM PLLC


Dated:    September 9, 2020                     s/ Andrew Birrell
                                                Andrew S. Birrell (Attorney No. 133760)
                                                Attorneys for Defendant
                                                333 South 7th Street, Suite 2350
                                                Minneapolis, MN 55402
                                                Phone: (612) 238-1939
                                                andy@birrell.law
